Title: To James Madison from John S. Barbour, 30 June 1815
From: Barbour, John S.
To: Madison, James


                    
                        Dear Sir.
                        Richmond June 30th. 1815
                    
                    Sometime past I received instructions from you to take measures for foreclosing the Mortgage given you by Mr Strode. The tardiness of the County Courts in Chancery Suits induced me to institute the Suit in the Fredericksbg Chancery Court. The Situation of the Country last fall influenced the Chancellor in common with the entire Judicial body of this State, to transact no business, pending the then existing difficulties and hence the procrastination in getting the decree to Sell. Mr Strode has this spring disclosed to me that an adverse title to some portion of the Mortgaged tenement is recently set up, and as he thinks the whole Tract will but little more than discharge your debt Interest & Costs, I have determined (Should it meet your approbation), to include the claimants as Co-defendants, with the present Tenants in possession. This will at once remove every manner of difficulty, and present to the purchaser an unclouded title. As the necessity of this Course appeared to me so obvious I had at first resolved to adopt it without giving you any trouble upon the Subject. But upon reflection I have deemed it my duty first to obtain the sanction of your approbation—this course being more consonant with established usage.
                    I shall remain here a week longer; may I hope to receive your instructions ere my departure? I Have the Honour to be with Very High Esteem Yr Mo: Ob St
                    
                        
                            Jno: S. Barbour
                        
                    
                